Title: Enclosure: James McHenry to Anthony Wayne, 27 August 1796
From: McHenry, James
To: Wayne, Anthony


War Office, August 27. 1796.
Sir,
I here transmit the arrangement of the legion and Cavalry which you will please to have promulged and carried into execution.
You will perceive by adverting to the table of Regiments and Rank that the President has been guided by the rule of Seniority and that the Officers with a few exceptions remain attached to the Men which they have been accustomed to command. For example the First Sub Legion becomes the First Regiment, the Second Sub Legion, the second Regiment, the third Sub Legion, the third Regiment, and the Fourth Sub Legion, the fourth Regiment. The Senior Lieutenant Colonel will command the first Regiment; the second Lieutenant Colonel in Rank the second Regiment; the third Lieutenant Colonel the third Regiment and the fourth Lieutenant

Colonel the fourth Regiment. In like manner the first and fifth Majors in rank are assigned to the first Regiment, the second and sixth to the second Regiment, the third and seventh to the third Regiment, the fourth and eighth to the fourth Regiment.
I am Sir &c

James McHenry.
Major General Anthony Wayne.

